Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pre-Appeal Brief Decision
Per the decision held on 06/23/2022 for the Pre-Appeal Brief Request (filed on 06/09/2022), the finality of the last Final Office Action (issued on 02/09/2022) is withdrawn and prosecution of this Application is Reopen.

This is the Non-Final Office Action in response to the Pre-Appeal Brief filed on June 09, 2022 for application, title: “Effecting Initiation And Authorization Of Transactions Between Mobile Devices”.

Status of the Claims
Claims 1-6 and 11-22 were pending.  By the 06/09/2022 Response, no claim has been amended, added or cancelled.  Accordingly, claims 1-6 and 11-23 remain pending in the application and have been examined.

Priority
This Application was filed on 04/10/2019 and is a 371 of PCT/AU2017/051099 filed on 10/11/2017 and claims the priority of Foreign Application AUSTRALIA 2016904113 filed on 10/11/2016.  For the purpose of examination, the 10/11/2016 is considered to be the effective filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 04/10/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recite “from the mobile device to” is unclear and indefinite, it should be “from the first mobile device to”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US Pub. No. 2015/0371210 A1) (hereinafter “Chatterjee”) and in view of Patel et al. (US Pub. No. 2015/0170136 A1) (“hereinafter “Patel”).
With respect to Claim 1, Chatterjee teaches a method comprising:
a first mobile device (see para. 14) detecting a radio signal and an associated authorization request packet from a second mobile device over a Bluetooth Low Energy interface (see para. 48), the authorization request packet including a first data attribute comprising a unique identifier of the second mobile device (see para. 48), a second data attribute being a first predetermined RSSI data value (see para. 34), a third data attribute comprising transaction data (see para. 45), and a fourth data attribute being a second predetermined RSSI data value (see para. 39);
(see Chatterjee, para. 14 “FIG. 1 is a schematic illustration of the architecture of an example system 100. The overall system 100 includes two user devices 102 and 103, a merchant device 104, and a payment service system 108 connected to a network, e.g., the Internet 106. The user device 102 is a computing device capable of running software applications. For example, the user device 102 can be a desktop computer, laptop computer, smartphone, or tablet computer. The merchant device 104 is also a computing device, capable of processing transactions. The merchant device 104 can be a mobile device, a server, a desktop computer, a laptop computer, a dedicated point-of-sale system, or other data processing apparatus. By using the payment service system 108, the user device 102 and merchant device 104 can conduct a payment transaction, for example a cardless or online payment transaction.”
para. 45 “A user operating the merchant device can use the user interface 310 to process orders placed by customers, e.g. by selecting each customer from the ranking 305. The user operating the merchant device can then enter items selected by the customer and then select an option that causes the merchant device to process the transaction, for example, as a cardless payment transaction that accesses the customer's account.”
para. 48 “The merchant device identifies the signal strength of a wireless signal between a customer device and a merchant device (410). The customer device may broadcast a wireless signal to search for other devices with which to communicate. The merchant device may receive this signal and measure a strength of the signal. The customer device may also broadcast an identifier for the customer device by encoding the customer identifier in the signal. For example, the customer may have a unique customer identifier for the cardless payment system. When the cardless payment application is running on the customer device, the customer device may encode the customer identifier in the broadcast signal. The merchant device can identify the customers based on the customer identifier. The wireless signal may be a Bluetooth signal, a Wi-Fi signal, or a similar type of wireless signal”
para. 34 “In one example, the customer 205 may not be moving relative to merchant device 222. Based on the signal strength emitted from customer device 207 and measured by merchant device 222, the merchant device 222 calculates that customer device 207 is an initial distance, e.g., five meters, from merchant device 222. While the customer 205 is stationary and not moving the customer device 207, a person or an object moves between the customer device 207 and the merchant device 222. Consequently, the signal strength of customer device 207 measured by merchant device 222 when the person or object is between the customer device 207 and the merchant device 222 is less than before the person or object moved between the customer device 207 and the merchant device 222. With the reduced signal strength, the merchant device 222 calculates the customer device 207 to be a second, larger distance, e.g., seven meters, from the merchant device. The merchant device 222 receives motion sensor data from the customer device 207. The merchant device 222 uses the motion sensor data to determine that the customer device 207 has moved less than a threshold amount in the time that the calculated distance to the merchant device 222 increased. The threshold amount could be a predetermined amount, e.g., one foot, or the threshold amount could be a percentage of the change in distance. Accordingly, the merchant device 222 rejects the new distance value and validates the initial distance.”
pare 39 “In another example, the merchant device 222 may compare motion data and signal strength data to reject improbable accelerations or speeds. For example, the merchant device 222 may measure the signal strength emanating from the customer device 207 and calculate the acceleration of the customer device 207 to be a measured acceleration rate, e.g., five meters per second squared. The merchant device 222 may receive motion data from the customer device 207 and calculate the acceleration of the customer device 207 to also be the measured acceleration rate, e.g., five meters per second squared. In this instance, because the measured acceleration rate that is based on the signal strength and the measured signal strength that is based on the motion data are within a threshold, the merchant device 222 uses the motion data to verify the measured acceleration rate that is based on the signal strength. In another example, the merchant device may measure the signal strength emanating from the customer device and calculate the speed of the customer device to be a measured speed, e.g., twenty meters per second. The merchant device 222 may receive motion data from the customer device 207 and calculate the speed to be a different measured speed, e.g., 0.1 meters per second. In this instance, because the measured speed that is based on the signal strength and the measured speed that is based on the motion data are separated by at least a threshold, the merchant device uses motion data to reject the measured speed that is based on the signal strength.”)

measuring by the first mobile device a received signal strength indicator (RSSIm) of the detected radio signal;
(see Chatterjee, para. 1 “A measurement of radio signal strength, e.g.  a Received Signal Strength Indicator (“RSSI”), can be used to estimate a distance of a device that is emitting the radio signal, e.g. a mobile device. Fixed radio receivers can also be used to triangulate a location of a mobile device. Mobile device locations can also be determined using Global Positioning System (GPS) signals.”, 43 “The user interface 300 includes a presentation of a ranking 305 of customers according to a distance between a customer device of each customer and the merchant device. The distance can be computed based on a signal strength measured by the merchant device for each user device and validated or adjusted based on motion sensor data”, 
para. 28 “The merchant device 222 can measure the radio signal strength for customer devices that are emitting a detectable radio signal for customer devices that are located within a particular distance of the merchant device. Each customer device may broadcast a radio signal to search for other devices that can communicate with the customer device. For example, customer device 207 may broadcast a Bluetooth signal to search for discoverable devices in the area. If the merchant device 222 is within range of the customer device 207 then then a transceiver in the merchant device 222 can detect the signal. In detecting the signal, the merchant device 222 can measure the strength of the signal”
para. 48 “.. The merchant device may receive this signal and measure a strength of the signal ...”.)

calculating by the first mobile device an average RSSI value (RSSlavg) by performing an averaging analysis on the RSSIm values in the historical data structure;
(see Chatterjee, para. 33 “The merchant device 222 can validate the distance calculated on the basis of the radio signal strength using the data from the motion sensors. Once the merchant 222 determines the distance between the merchant device 222 and a customer device and receives the motion sensor data, the merchant device 222 may use the motion sensor data to confirm the accuracy of the calculated distance.”
para. 43 “The distance can be computed based on a signal strength measured by the merchant device for each user device and validated or adjusted based on motion sensor data”) wherein the second predetermined RSSI value is less than the first predetermined RSSI value (see Chatterjee, para. 34, 39).

Chatterjee does not explicitly disclose the following limitations; however, Patel teaches the limitations:
storing by the first mobile device the measured RSSIm together with an associated time stamp in a historical data structure;
(see Patel, para. 117, 72 “further teaches A mathematical computation that determines the RSSI threshold to determine when a user is in the authorization zone 104 and/or the payment zone 102. This computation can take into consideration numerous historical data points as well as transaction specific information such as which the mobile device 150 is being used, payment accepting unit type, among other factors. Preferably the RSSI is logged while the user is making his selection (this is the one time in the entire process that the user definitely will be "in range" (e.g., they will be arm's length from the machine 120 because they are physically interacting with the machine 120).”)

if RSSlavg does not meet or exceed the first predetermined RSSI data value, but RSSIavg meets or exceeds the second predetermined RSSI value, downloading a digital certificate of the second mobile device for storage to memory of the first mobile device without displaying a payment request on the display of the first mobile device and without forwarding an authorization request message to a payment server;
if RSSIavg meets or exceeds the first predetermined RSSI data value, preparing a payment request for a user based on the transaction data, displaying the payment request on a display of the first mobile device, and in response to the user of the first mobile device accepting the payment request, generating by the first mobile device an authorization request message for forwarding from the first mobile device to a payment server
(see Patel, para. 229 teaches an authorization zone threshold criterion, and the device sends at least the authorization request code comprises sending, to the server, at least the authorization request code via the second communication capability in accordance with a determination that the authorization zone threshold criterion is satisfied. In some implementations, the advertised information includes a baseline authorization zone threshold (i.e., an authorization zone criterion) indicating a baseline RSSI that the mobile device 150 (or the application 140) is required to observe before being within the authorization zone of the payment module 100. In some implementations, the mobile device 150 (or the application 140) offsets the baseline authorization zone threshold based on the strength and/or reception of the short-range communication capability (e.g., BLE radio/transceiver) of the mobile device 150. In some implementations, the mobile device 150 forwards the authorization code to the server 130 when the authorization zone criterion is satisfied (i.e., the mobile device 150 observes an RSSI equal to or exceeding the baseline authorization zone threshold). For example, baseline authorization zone threshold for a payment module associated with module ID 0xA23 is -70 db. Continuing with this example, the mobile device 150 (or the application 140) offsets the baseline authorization zone threshold by -5 db because the mobile device 150's BLE radio/transceiver is weak. Continuing with this example, when the mobile device 150 observes an RSSI equal to or exceeding -75 db from payment module 100 associated with module ID 0xA23, the mobile device 150 forwards the authorization code to the server 130.).

Chatterjee teaches a method of computing distances between a merchant device and a customer device based on a strength of a wireless signal associated with data transmitted and received between the devices.  
Chatterjee does not explicitly disclose the limitations “storing …” and “if RSSlavg …”.  However, Patel teaches such limitations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Patel, in the method of Chatterjee in order to validate the RSSlavg value meets the predetermined value for the purpose of authorizing the payment and since both the references are directed in the same field of mobile payments, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to Claim 2, this claim is directed to the method which is implied by the method of claim 1 except the limitation “wherein the first mobile device is a client and the second mobile device is a merchant device” (see Chatterjee, para. 14 “the user device 102 can be a … smartphone … The merchant device 104 can be a mobile device”.  Therefore, this claim is rejected under the same rationale provided in claim 1.

With respect to claim 19, this claim written in system form corresponds to claim 1 and has the same limitations and elements as that in claim 1.  Therefore, this claim is rejected under the same rationale provided in claim 1 (see Chatterjee, Figure 1 and associated description).

With respect to claim 23, Chatterjee in view of Patel teaches the method of claim 1.
Chatterjee further teaches wherein the authorization request message is sent from the mobile device to the second mobile device over the Bluetooth Low Energy interface and forwarded by the second mobile device to the payment server (see Chatterjee, para. 48).

With respect to claim 3, Chatterjee in view of Patel teaches the invention as stated in claim 2.
Patel further teaches wherein the authorization request packet comprises the 35transaction data (Patel, FIG. 24D).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the authorization request.

With respect to claim 4, Chatterjee in view of Patel teaches the method as stated in claim 2.
Patel further teaches  wherein the transaction data is received separately from the authorization request packet (Patel, [0244] teaches some implementations, for example, the status flags 1108 (e.g., in packet 1100, FIG. 24A) include upload information indicator 1116, which indicates that the payment module is storing one or more interrupted transactions, and/or also includes transaction information (e.g., transaction information 1150, FIG. 24D) corresponding to the one or more incomplete transactions (e.g., an amount of the first transaction, a user ID, etc.). In some implementations, upload information indicator 1116 triggers the mobile device 150 to connect to payment module 100 immediately (e.g., if it has interrupted transaction information to be uploaded to the server 130). Alternatively, as described in greater detail below, the transaction information 1150 is generated and sent separately from the status flags 1108.). 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the authorization request.

With respect to claim 5, Chatterjee in view of Patel teaches the method as stated in claim 2.
Patel further teaches further comprising determining if a payment certificate 5has previously been stored to a memory of the first mobile device, and if the payment certificate has previously been stored to a memory then the step of preparing the transaction data includes retrieving the transaction data from the memory of the first mobile device (Patel, [0158] teaches In some implementations, when the authorization code 1104 is the hash value, the server 130 encrypts the authorization grant token 1140 including the hashed value with the shared secret encryption key associated with payment module 100. Subsequently, when mobile device 150 sends the authorization grant token 1140 to payment module 100 after detecting a trigger condition, the payment module 100 decrypts the authorization grant token 1140 using the secret key known only to server 130 and payment module 100 (which authenticates the message and the authorization grant), and then matches the hash value included in the decrypted authorization grant token 1140 to previously broadcast valid (unexpired) hash values (i.e., auth codes) to determine validity of the (which was known only by payment module 100).).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the payment request.

With respect to claim 6, Chatterjee in view of Patel teaches the method as stated in claim 2. 
Patel further teaches further comprising determining if a payment certificate has previously been stored to a memory of the first mobile device, and if the payment certificate has not previously been stored to a memory of the first mobile device then the step of preparing the transaction data includes first downloading the payment certificate and the third attribute from the second mobile device for storage to memory 15of the first mobile device (Patel, [0158], [0097] further teaches An authorization occurs in preparation for when the user enters the payment zone 102 (shown in FIGS. 1-2). An authorization expires in a set period of time (for example, five minutes), so if the mobile device 150 is still in the authorization zone 104 at the time of expiration, the adapter module 100 submits for and receives another authorization. This will continue for a set number of times (for example, the limit may be three times to limit cases of numerous authorizations for a mobile device that may remain in the authorization zone 104 for an extended period of time without completing a transaction). Should authorization fail (for instance if the limit had been reached) prior to the user entering the payment zone 102, the adapter module 100 will request authorization when the mobile device 150 enters the payment zone 102 (which adds a few seconds to the experience).). 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the payment request.

With respect to claim 11, Chatterjee in view of Patel teaches the method as stated in claim 2.
Patel further teaches wherein each of the first and second predetermined RSSI values is configurable via the second mobile device (Patel, [0072] teaches A mathematical computation that determines the RSSI threshold to determine when a user is in the authorization zone 104 and/or the payment zone 102. This computation can take into consideration numerous historical data points as well as transaction specific information such as which the mobile device 150 is being used, payment accepting unit type, among other factors. Preferably the RSSI is logged while the user is making his selection (this is the one time in the entire process that the user definitely will be "in range" (e.g., they will be arm's length from the machine 120 because they are physically interacting with the machine 120). The type of user mobile device 150, accelerometer data (e.g., is the user moving or stationary), and/or other information may also be logged while the user is making his selection. The adapter module 100 can give a reference RSSI for the payment zone 102 for the machine 120, and the application 140 can make a +/- adjustment based on the specific mobile device 150 on which it is installed. Over a period of time, the payment processing system continues to improve itself based on additional data points.). 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to configure the predetermined RSSI values via the second mobile device.

With respect to claim 12, Chatterjee in view of Patel teaches the method as stated in claim 2.
Patel further teaches  wherein the stored RSSIm values used in the averaging 35analysis each have a time stamp not older than a predetermined age (Patel, [0011] teaches After sending the first transaction information to the first mobile device, the method includes: deleting the stored first transaction information generated for the first transaction performed by the first user of the first mobile device in accordance with a determination that first acknowledgement information has been received from the first mobile device within a predetermined time period; and maintaining the stored first transaction information generated for the first transaction performed by the first user of the first mobile device in accordance with a determination that the first acknowledgement information has not been received from the first mobile device within the predetermined time period., [0071], [0102] “moving average”).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a time stamp for the RSSIm values.

With respect to claim 13, Chatterjee in view of Patel teaches the method as stated in claim 12. 
Patel further teaches wherein the predetermined age is between about 0.1 seconds and about 5 seconds (Patel, teaches when the user connects to a payment accepting unit 120, the mobile device 150 can send a communication to the payment accepting unit 120 for momentary display to the user on the display 122, 124 of the payment accepting unit 120. For example, the mobile device 150 can send a communication (e.g., "connected" or "Fred's Mobile Device Connected") to the payment accepting unit's display 122, 124 for a predetermined period of time (e.g., 1-3 seconds) so when the user is in payment zone 102, it is clear which payment accepting unit 120 the user is connected to prior to making a purchase (either in hands-free or manual mode), [0102] “moving average” and [0117] “for example, the strongest average RSSI takes priority. Preferably the queue is not a static measure of the RSSI but an averaged measure over the period of time in the queue. This compensates for a scenario in which a user may be walking around in the queue and then shows up at the payment accepting unit 120 just as the previous user is finishing. If another user was also in the payment zone 102 and stood there the entire time, but may have newer authorization, he could win out.”
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a predetermined age.

With respect to claim 14, Chatterjee in view of Patel teaches the method as stated in claim 13. 
Patel further teaches wherein the predetermined age is between about 0.2 seconds and about 2 seconds (Patel, [0136] teaches the payment module 100 sends out a unique authorization code every X seconds (e.g., 100 ms, 200 ms, 500 ms, etc.). In some implementations, the unique authorization codes are randomly or pseudo-randomly generated numbers. In some implementations, the payment module 100 stores broadcasted authorization codes until a received authorization grant token matches one of the stored authorization codes. In some implementations, the payment module 100 stores broadcasted authorization codes for a predetermined amount of time (e.g., Y minutes) after which time an authorization code expires and is deleted, [0117] “for example, the strongest average RSSI takes priority. Preferably the queue is not a static measure of the RSSI but an averaged measure over the period of time in the queue. This compensates for a scenario in which a user may be walking around in the queue and then shows up at the payment accepting unit 120 just as the previous user is finishing. If another user was also in the payment zone 102 and stood there the entire time, but may have newer authorization, he could win out.”
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a predetermined age.

With respect to claim 15, Chatterjee in view of Patel teaches the method as stated in claim 2. 
Patel further teaches further comprising:
 	receiving a plurality of subsequent data packets from the second mobile device, each subsequent data packet being received at the first mobile device after receiving the 10authorization request packet, and each subsequent data packet including the first and second attributes (Patel, FIG. 24A-24D teaches illustrates a block diagram of transaction information 1150 generated by the payment module 100 (e.g., in step 1204 of the process 1200 in FIG. 25A) in accordance with some implementations. In some implementations, the transaction information 1150 includes: a transaction ID 1152 for the respective transaction, a module ID 1154, a user ID 1156, (optionally) the authorization code 1158, transaction status information 1160, the transaction amount 1162, and other information 1164. [0244]); 
determining a received signal strength indicator (RSSIm) of the detected radio signal of each received subsequent data packet (Patel, [0071], FIG. 24A-24D.);
storing the RSSIm of each received subsequent data packet together with an 15associated time stamp of receipt of the respective subsequent data packet in the historic data structure (Patel, [0136]).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to determine a RSSIm of the detected radio signal of each received subsequent data packet.

With respect to claim 16, Chatterjee in view of Patel teaches the method as stated in claim 2. 
Patel further teaches wherein if RSSIavg does not meet or exceed the first predetermined RSSI data value, then the calculating is performed again after a 20predetermined delay (Patel, [0158], [0097], [0106] teaches along with the threshold that is calculated (in the payment and/or the authorization zone(s)), a safety margin can be added to minimize scenarios in which a user is within range, but the mobile-device-to-machine payment processing system does not recognize it because the threshold may not have been reached. For example, if the calculated RSSI for an iPhone.TM. 5 on machine 4567 is -68 db, the mobile-device-to-machine payment processing system may add a safety margin of -5 db, and establish the threshold at -73 db. So when a user's phone is communicating with the adapter module 100 at an RSSI of -73 db or better, the mobile-device-to-machine payment processing system will allow the mobile device 150 to credit the payment accepting unit 120.).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to perform the calculation again after a predetermined delay.

With respect to claim 17, Chatterjee in view of Patel teaches the method as stated in claim 16. 
Patel further teaches wherein the predetermined delay is between about 2 seconds and about 5 seconds (Patel, [0121] teaches when the user connects to a payment accepting unit 120, the mobile device 150 can send a communication to the payment accepting unit 120 for momentary display to the user on the display 122, 124 of the payment accepting unit 120. For example, the mobile device 150 can send a communication (e.g., "connected" or "Fred's Mobile Device Connected") to the payment accepting unit's display 122, 124 for a predetermined period of time (e.g., 1-3 seconds) so when the user is in payment zone 102, it is clear which payment accepting unit 120 the user is connected to prior to making a purchase (either in hands-free or manual mode).).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a predetermined delay.

With respect to claim 18, Chatterjee in view of Patel teaches the method as stated in claim 2. 
Patel further teaches wherein the number of stored RSSIm values used in the calculating is between 2 and 50 (Patel, [0102] teaches Using the historically logged RSSI data, the adapter module 100 calculates one of several "average" RSSI using various mathematical models. This "average" could be a traditional average, a moving average, a weighted average, a median, or other similar summary function. The adapter module 100 could pre-process the historical data before running the function, such as to eliminate top and bottom data points, suspect data points, etc.).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to use the number of the stored RSSIm values for calculation.

With respect to claim 20, this claim written in system form corresponds to claim 12 and has the same limitations and element.  Therefore, this claim is rejected under the same rationale provided in claims 12.

With respect to claim 21, this claim written in system form corresponds to claim 13 and has the same limitations and element.  Therefore, this claim is rejected under the same rationale provided in claims 13.

With respect to claim 22, this claim written in system form corresponds to claim 15 and has the same limitations and element.  Therefore, this claim is rejected under the same rationale provided in claims 15.

Response to Arguments
Applicant’s arguments, filed on 06/09/2022, with respect to the rejection(s) of claims 1-6 and 11-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chatterjee and Patel references.

Conclusion
Claims 1-6 and 11-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697